En Juez Asociado Señor Wore,
emitió la opinión del tribunal.
Se nos pide que desestimemos este recurso principalmente por ol motivo de ser frívolo. Hubo un juicio en este caso, y *553la demandada apelante obtuvo varias prórrogas j>ara pre-parar la transcripción de la evidencia. Ésta fue finalmente trasmitida a la corte, y los autos demuestran que el juez .aprobó una transcripción de evidencia. El apelado nos pre-senta una alegada copia de ese documento, y certifica que es la misma copia que fue presentada a la corte de distrito para, su aprobación, que fue impartida. Un examen.de las alegaciones y la evidencia que aparece en la transcripción ta-quigráfica nos convence de que el recurso es en realidad frí-volo. La transcripción así certificada demuestra que el de-mandante suscribió un pagaré como fiador de la demandada. Si Men es cierto que demandante y demandada firmaron la obligación como pagadores principales, el récord no deja lu-gar a dudas de que el pagaré fue otorgado en beneficio de la demandada. No importa que ella no prometiera expresa-mente reembolsar al demandante. La demandada hizo va-rios abonos, y la deuda quedó reducida a'$520. Por esta can-tidad, demandante y demandada suscribieron un nuevo pa-garé.’ Lo satisfizo el propio demandante.
Dado el fiecho de que la demandada era primariamente responsable, no importa, en lo atañedero al banco, que de-mandante y demandada se hicieran solidariamente respon-sables. La obligación de la demandada para con el actor quedaba en pie por cualquier cantidad que él satisficiese. Asimismo, es indiferente que el banco requiriera o no a José Tons Soto para el pago de la obligación de $520. Tampoco afectaría la responsabilidad de la demandada el que José Tons Soto recogiera el pagaré de $520 firmado por ambas partes y otorgara al banco un pagaré individual. Inciden-talmente puede observarse que la demanda alegó que tanto el demandante como la demandada firmaron el pagaré, y esta alegación no fué negada por la contestación. La demandada dijo en su contestación que si el demandante suscribió el pagaré, lo hizo como deudor principal.
Bajo estas circunstancias, creemos que aparece suficien-temente que la apelación es frívola, y debe ser desestimada.